NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOHN L. NORMAN,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-3463
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 27, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Hunter W. Carroll, Judge.




PER CURIAM.


              Affirmed.




LaROSE, C.J., and BLACK and ROTHSTEIN-YOUAKIM, JJ., Concur.